Citation Nr: 0610541	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right middle lobe lung resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased compensable rating for residuals of a right 
middle lobe lung resection.

This claim was remanded by the Board in August 2004 for 
further adjudication.


FINDING OF FACT

The veteran's current pulmonary difficulties, as demonstrated 
by pulmonary function testing, are not related to his current 
service-connected residuals of a right middle lobe lung 
resection.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right middle lobe lung resection have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West Supp. 2005); 38 C.F.R. §§ 
4.14, 4.97, Diagnostic Code 6844 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; prior rating decisions; the veteran's 
contentions; VA records for outpatient treatment; VA 
examinations; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, with respect to the 
veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The veteran claims that he is entitled to a compensable 
evaluation for the residuals of his right middle lobe lung 
resection.  He alleges that the pulmonary function testing 
(PFT) associated with his July 2002 VA examination indicated 
that his condition should be rated higher.  The veteran also 
stated that the VA examination contained inaccuracies 
regarding his breathing abilities and that his breathing 
problems were aggravated by walking, running, working or any 
physical activity.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Restrictive lung disease rated under Codes 6840 through 6845 
of the VA rating schedule are rated under the General Rating 
Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97 
(2005).  To obtain a compensable rating of 10 percent, the 
evidence would need to show Forced Expiratory Volume (FEV-1) 
of 71- to 80 percent predicted, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66- to 80 percent predicted.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2005). The post- bronchodilator 
findings from these PFTs are the standard in pulmonary 
assessment. See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation).

The Board has reviewed the veteran's VA outpatient treatment 
records as well as his VA examinations conducted in July 2002 
and November 2004.  There is no doubt, based on the PFTs, 
that the criteria for a 10 percent rating are met.  The 
determinative question in this case is not whether the 
veteran has symptoms that meet the criteria for a rating of 
10 percent (he does), but whether the current complaints and 
functional impairment are due to the service-connected 
residuals of the lung resection.  Based on the medical 
evidence, the Board concludes it is not. 

A VA examination addendum dated in April 2005 offered an 
opinion regarding the diagnosis of restrictive lung disease.  
The examiner noted that after reviewing the November 2004 
examination, x-rays and PFTs, the x-rays showed no 
cardiopulmonary pathology and no scarring was present from 
the original surgery or the removal of the middle lobe from 
the lung.  PFTs showed a mild restrictive pattern.  The 
examiner opined that the mild restrictive lung disease was 
less than likely related to the middle lobe lung resection.  
PFTs only showed very minimal restriction that was a 
generalized pattern, but was not localized from the veteran's 
surgical scar.

Although the veteran alleges that the PFT performed in 
conjunction with his VA examination warrant a compensable 
rating, the evidence does not support that contention.  The 
Board concedes that in isolation, the PFT does indicate that 
the veteran meets the criteria for a compensable evaluation; 
however, the addendum from April 2005 explained that the 
veteran's diagnosed mild restrictive lung disease is not 
related to his service connected condition.  In fact, medical 
evidence reveals that the veteran's surgical scar is well 
healed and that he did not complain of chest pain, nor where 
any other respiratory problems noted.  The Board acknowledges 
that the veteran does suffer from shortness of breath, and 
that his contentions are valid.  However, his current 
respiratory difficulties are not related to his service 
connected condition.  There is no reasonable doubt that could 
be resolved in his favor since the medical evidence is 
unequivocal.  

As such, the Board finds that the veteran is appropriately 
rated at the noncompensable level for his right middle lobe 
lung resection, and that the evidence of record does not 
support his claim of entitlement to a compensable disability 
evaluation.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to an increased 
disability evaluation for a respiratory disability must be 
denied.  See 38 U.S.C.A §5107 (West Supp. 2005).

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by the August 2004 letter.  The August 
2004 letter informed the veteran of what evidence was 
necessary to establish an increased disability rating.  The 
letter clearly informed him that medical evidence was needed 
showing the service-connected disability was worse.  
Therefore, he is aware of the type of evidence needed in this 
case.  Since the RO denied the claim for an increase, as did 
the Board, there is no potential effective date issue 
warranting additional notice to the veteran.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  The 
2004 letter advised the veteran to submit any evidence in his 
possession to VA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, although the 
veteran was not provided with complete notice of his rights 
under the VCAA until after the issuance of the August 2002 
rating decision, he was not prejudiced.  He was subsequently 
provided with all of the requisite information regarding VA's 
duties to notify and assist and has had ample opportunity to 
submit additional evidence in support of his claim.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  The RO 
obtained the veteran's VA treatment records, and he has not 
identified any outstanding evidence that he wanted 
considered.  The veteran was provided with VA medical 
examinations in July 2002 and in November 2004.  There is no 
evidence showing that there has been a material change in the 
severity of the veteran's disability since he was last 
examined.  Thus the VA has met its duty to assist. 

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER


Entitlement to a compensable evaluation for residuals of a 
right middle lobe lung resection is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


